         Case 1:16-cv-11547-DPW Document 72 Filed 11/26/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

ARcare, Inc., on behalf of itself and all others
similarly situated,

       Plaintiff,

v.                                                  Case No.: 1:16-cv-11547-DPW

Cynosure, Inc.,

       Defendant.

                        PLAINTIFF’S SUPERSEDING PROPOSAL
                  FOR INITIAL DISTRIBUTION OF SETTLEMENT FUNDS

        On October 15, 2019, Plaintiff filed its Proposal for Initial Distribution of Settlement

Funds to claiming class members and to the settlement administrator (ECF No. 64). In that

document, Plaintiff outlined two options for the Court’s consideration: “Option A,” which

contemplates holding back the requested sums for fees, incentive awards, and current and future

expenses, and distributing $6,000,000 to class members by payments of $786.99; and “Option

B,” which would divide the class payments into two parts, with distributions in both 2019 and

2020 in order to simplify administration.

        Because of the late date of the proposal, Option B would have required an expedited

schedule to effectuate the 2019 payment. As it stands now, there is not enough time to administer

Option B. Plaintiff therefore files this Superseding Proposal with the intent that it supersede that

portion of the October 15 proposal, and that portion of any accompanying supportive

documentation (including, but not limited to, ECF Nos. 69 and 71), that contemplate the Option

B course of action.

        Plaintiff maintains the opinion that Option A, as it was initially proposed, remains an

appropriate, effective plan for the initial settlement distribution to claiming class members.
         Case 1:16-cv-11547-DPW Document 72 Filed 11/26/19 Page 2 of 3



Plaintiff therefore asks the Court to consider the Option A portion of the original proposal and

incorporate any and all supporting documentation previously filed with the Court. With the

Court’s approval and authorization, the settlement administrator will begin the process of

collecting Form W-9 tax information from claimants so their checks can be issued in early 2020.

       Plaintiff will file an Amended Proposed Final Approval Order and Judgment for the

Court’s consideration, contemporaneous with this filing and in accordance with its content.

        Dated: November 26, 2019

                                      Respectfully submitted,

                                      ARcare, Inc., an Arkansas Corporation, on behalf of itself
                                      and all others similarly situated

                                      By: /s/ Randall K. Pulliam
                                              One of their attorneys

                                      Randall K. Pulliam (pro hac vice)
                                      CARNEY BATES & PULLIAM PLLC
                                      519 W. 7th St.
                                      Little Rock, Arkansas 72212
                                      Phone: (501) 312-8500
                                      Fax: (501) 312-8505
                                      rpulliam@cbplaw.com

                                      Phillip A. Bock (pro hac vice)
                                      David M. Oppenheim (pro hac vice)
                                      BOCK, HATCH, LEWIS & OPPENHEIM, LLC
                                      134 N. La Salle St., Ste. 1000
                                      Chicago, IL 60602
                                      Phone: (312) 658-5500
                                      Fax: (312) 658-5555

                                      Alan L. Cantor
                                      SWARTZ & SWARTZ, P.C.
                                      10 Marshall Street
                                      Boston, MA 02108
                                      Phone: (617) 742-1900
                                      Fax: (617) 367-7193




                                                 2
         Case 1:16-cv-11547-DPW Document 72 Filed 11/26/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that on this 26th day of November 2019, a true and correct
copy of the foregoing was served upon counsel of record through the Court’s CM/ECF filing
system.

                                      /s/ Randall K. Pulliam
                                      RANDALL K. PULLIAM




                                                 3
